UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION12(g) OF THE SECURITIES EXCHANGE ACT OF 1 UNDER SECTION13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number:000-20867 PARK BANCORP, INC. (Exact name of registrant as specified in its charter) 5400 S. Pulaski Road Chicago, Illinois 60632 (773) 582-8616 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, $0.01, par value per share (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule12g-4(a)(1) x Rule12g-4(a)(2) o Rule12h-3(b)(1)(i) o Rule12h-3(b)(1)(ii) o Rule 15d-6 x Approximate number of holders of record as of the certification or notice date:175* Pursuant to the requirements of the Securities Exchange Act of 1934, Park Bancorp, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: January 5, 2012 PARK BANCORP, INC. By:/s/Victor E. Caputo VictorE. Caputo Treasurer and Chief Financial Officer * Also reflects approximate number of holders as of the beginning of the Registrant’s 2012 fiscal year.
